The Attorney                     General             of Texas
                                                         Dccambcr 20.        1904
JIM MATTOX
Attorney General


suprome Court Bullding         Donorable   Tmmy Y. Wallace                                      Opinion      Do. .Df-277
P. 0. Box 12548                Criminal   District   IStormy
Austin. TX. 78711.2549         Van Zandt County Cmrthouse                                       Re:     Whether    a constahlo       who
51214752501                    Canton,   Texan     751c3                                        has been     appointed    to fill       a
Telex SlofS7&13S7
                                                                                                vacancy    is authorized       to call
Telecopier 5121475tJ288
                                                                                                a meeting     of a county        griev-
                                                                                                ance cosmlttee
714 .J1EkSO”. SUIP 700
Dallrr. TX. 7S2o2JsoB          Dear Dr.      Wallace:
214l742-BB44

                                      You have      ask44    whether   the phrase    “elected      county    or precinct
4S24 *,beft* Ave., s!Ne led    officer”     as used in sectfon       2(e) of article      3912K. V.T.C.S..      includes
El P4s.a TX. 7SBOS.2793        a county     constable     ,who has been appointed     to fill      the vacancy    left   by
915633-3484                    an elected     constab:le    who has been temporarily        suspended     from office    by
                               the district      court.     Article   3912K. section     2(e)   provides:
  a1 Texas. suite 7M)
 Houston. TX. 77002.3111                       Any elected       county    or precinct        officer       who is
 713J223aSB                                    aggrievei     by the setting      of his   salary      or personal
                                               expenses      may within     5 days      of his      notification
                                               request      a hearing     before     the    salary       grievance
 SW Broadway. Suite 312
                                               colmllittec.    . . .
 Lubbock. TX. 79401-347s
 SOSl747-5238
                               We conclude     that article    3912K. section     2(e) applies                        equally   to      anyone
                               vho holds     the offi,ze    of constable     whether    he has                       been elected         in a
 43z4 N. Tenth. Suite B        general   election   or appointed     to fill    a vacancy.
 McAllen. TX. 7SSol~lea5
 512mS2-4517
                                        In general,         nt:atutory       language       ~311 be construed              to give      effect
                                to the legislot.lw             Intent.        National         Surety    Corp.      v. Ladd,     115 S.U.Zd
 2CQ Main Plaza. Suite 400      600,     603 (Tex.         1938).        When necessary               to   fulfill       the    IeKislative
 San Antonio. TX. 78205-2797
                                intent      and to effectuate           the legislative             purpose,       the meaning      of words
 512f225-4191
                                vi11     be extended         beyond       or restrdcted            within      their     natural      import.
                                Lunsford       v. City       of -Bryan.       297 S.W.2d 115.             117 (Tex.        1957);    Cit        of
 A” Equal OppOrtWWyl            Mason v.         Went Texas         Utilities         Company,         237 S.W.2d 273,    27**
 Attirmative Action EmPlOW      1951).         It    is    our     opinion        that      it     would      not     comport      with       the
                                legislative        lntenl:      behind      article       3912K to construe              the language           of
                                the statute        litera,lly,       thereby       distinguishing           constables       vho have been
                                elected        to    offiw        from      those       vho      have     been       appointed      to      fill
                                vacancies.

                                         In Attorney          Ctmeral  Oploion     MW-111 (lYi9).     this    office   dlscussed
                                the     status    of      a    person   appointed     to the    constitutional        office     of
                                sheriff        to fill        an unexpired      term.    The question       addressed      in the
ltoaorablo      Tosmy     Y. Wallace      - lhse      Z+~J&277)




opinion concerned       the applicdbility      of article   4413(29aa).    V.T.C.S.     to
:I sheriff   appointee.      Article   4513(29ae)    creetcd the Corission        on Law
l?nforcsment    Officer Stsndartls and Education vhich sets standards                 for
law enfnrcsment       officers      ia the   state.     The  provisions    of   article
4413(29aa)     are qualified      by the specific       exemption    found in section
6(f):

                Nothing herein       shol.1 be ~construed     . . . to affect
                ‘any sheriff , cowtable        or other      lav   enforcement
                officer      elected     under  the     provislons      of    the
                Constitution       of the State of Texas.

           In Attorney   General   Opluion      Mu-111 (1979).          this    office      construed
 section       6(f) to    exempt   from certification               those    persons        occupying
constitutional        law enforcement         offices.         The opinion         concluded        that
because      the constitutional         office      itself      vas    excepted        from article
4413!?9aa),       it   was immaterf.al         that a person           held     the position           by
appointment       rather     than   by popular           election,       despite        the    literal
language       of the provision      ff..       both     elected      and appointed          sheriffs
are exempted.        The   opinion   ,reasoned      as    follws:

                 [Ilf      the    statute     were     construed        otherwise.         the
                 requirements           of   the     statute        would       constitute
                 qualifications           for the office.         There would be one
                 set of qualifications              for    the office        if occupied
                 by     an     appointee,       and     another       set     for     it     If
                 occupied       by a pcrs.on popularly           elected      to it.

 Attorney       Crneral     Opinion     MR-111 (1979).

        Analogously,     we conc:lude     that     the phrase        “elected      county    or
 precinct    off ice?    as used in article         3912K must he construed           broadly
 to refer     to the elected     o:Fl’ice itself;       anyone holding        the offke      of
 constable      may   request   a hearing         before     the    grievance       committee
 regardless     of the manner by vhich       the constable       attained      his office.

                                               SUMMARY

                      A constable          nay request     a hearing              hefore      a
                 salary    grievance         committee    pursuant             to    article
                 3912K.    V.T.C.S.,        whether    he has been              elected      or
                 appointed    to his       office.




                                                               JIN      MATTOX
                                                               Attorney  General          of   Texas
Honorable   tm     Y. Usllrce     a. P8ge 3 (a-277)




TCH GREEN
First Araistant    Attorney     Cawral

DAVID R. RICHARDS
Executive Assistnnt Attorne:r        General

RlCK CILPIN
Chairman. Opiniqn    Comittee

Prepared    by Rick Gilpin
Assistmt     Attorney General

APPROVED:
OPINIONCOMMITTEE

Rick Gll.pin. Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Hoellinger
Jennifer   Riggs